Citation Nr: 1718808	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent for a depressive disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1969 to September 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Phoenix, Arizona.

By way of procedure, on September 26, 2006, VA received an informal claim for an increased rating in excess of 50 percent for the service-connected depressive disorder.  In a September 2007 rating decision, the RO reduced the depressive disorder disability rating from 50 percent to 0 percent on a finding that the Veteran did not have a current diagnosis of depression (which, implicitly, was also a denial of the claim for increased rating).  In October 2007, the Veteran disagreed with the September 2007 rating decision - both the reduction and the denial of requested increased rating in excess of 50 percent - and submitted a letter from his treating physician reflecting ongoing treatment for major depressive disorder.  A January 2008 rating decision fully restored the 50 percent disability rating for depressive disorder, leaving no reduction/restoration question to decide.  

A statement of the case on the issue increased rating for depressive disorder (in excess of 50 percent) was not issued until February 2009.  Subsequently, the Veteran filed a timely substantive appeal in February 2009 to the issue of increased rating for depressive disorder in excess of 50 percent.  

A subsequent December 2010 rating decision during the rating appeal purported to reduce the depressive disorder disability rating from 50 percent to 30 percent, effective March 1, 2011.  

In July 2015, the Veteran presented testimony at a hearing conducted at the RO in Phoenix, Arizona, before a Decision Review Officer.  A transcript has been associated with the claims file.

At the time this appeal was initiated, the Veteran was represented.  That representation agreement was verbally revoked at the July 2015 hearing before a Decision Review Officer, and was subsequently confirmed in a July 2015 statement; therefore, the Veteran is now unrepresented.  The Veteran previously revoked representation by the Disabled American Veterans in a February 2012 written statement.  

In March 2016, the Board remanded the claim for additional development.  Subsequently, the Veteran was scheduled to attend a May 2016 Board videoconference hearing.  A May 2016 Hearing Response Form reflects the Veteran confirmed he would attend the upcoming May 24, 2016 Board hearing; however, the Veteran did not appear, and no reason for not appearing is of record.  The Veteran did not notify VA at any point that he would be unavailable, and the record does not reflect that the May 2016 VA hearing notice was returned undeliverable (as indicated by receipt of the May 2016 Hearing Response Form).  As the Veteran has not presented any reason for not attending the hearing, the request for a hearing must be considered as withdrawn.  Under these circumstances, the Board has no duty to offer another hearing opportunity.  38 C.F.R. § 20.702 (2016).  

In July 2016, the case was remanded for further development.  Based upon the additional development conducted, the RO issued a February 2017 rating decision, which fully restored the 50 percent disability rating for the Veteran's depressive disorder, leaving no reduction/restoration question to decide.  

The Board also notes that Veteran filed an application for total disability based on individual unemployability (TDIU).  In August 2006, the RO issued a rating decision which denied entitlement to TDIU.  The record shows that the Veteran filed a timely notice of disagreement (NOD) with that decision in September 2006.  However, in an April 2008 written statement, the Veteran withdrew his claim before he perfected his appeal.  Therefore, the issue of TDIU will not be addressed in this decision.  



FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected depressive disorder has reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for a depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).  

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

VA has also complied with its duty to assist.  38 U.S.C.A. §§ 5103A (West 2014).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records and outpatient treatment records.  Neither the Veteran nor the record has identified any other evidence that remains outstanding.

The RO arranged for VA examinations in May 2007, August 2010, September 2013, and January 2015.  A VA mental health addendum was provided in August 2007.  In his February 2009 VA Form 9, the Veteran contested the competency and professionalism of the May 2007 VA examiner.  In Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Upon review of May 2007 VA examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted an appropriate evaluation and rendered medical findings, diagnoses and opinions consistent with the remainder of the evidence of record.  Overall, the Board concludes that the May 2007 examination report contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  Notably, the Veteran was also provided subsequent VA examinations to evaluate his service-connected disability, and he has not contested the adequacy of those examinations.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board notes that the case was remanded in July 2016 to schedule the Veteran for another VA mental health examination.  However, the Veteran failed to report to the examination, even after attempts were made to contact him.  Due to the Veteran's failure to report to the scheduled examination, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).  

As it stands, the record includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4) (2016).  



II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran is currently assigned a 50 percent rating for his service-connected depressive disorder associated with osteoarthritis, left knee status post meniscectomy with painful motion and degenerative joint disease, right knee with painful motion.  It is his contention that a higher rating is warranted for this disability.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. §§ 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his depressive disorder was received on or around September 2006.  A review of the Veteran's private and VA treatment records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in depressive disorder disability occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's September 2006 claim for increase.

Here, the Veteran has had a history of depression as evidenced by his medical records.  In a September 2006 letter to VA, the Veteran described the difficulties he had in maintaining civil relationships with members of his family.  His wife had to bear the burden of dealing with his mood swings on a daily basis without knowing what would trigger an angry response or action.  The Veteran stated that because of his depression, his judgment was unreliable and he had problems with impulse spending and indulgence.  He stated that he did not shave or wash for days at a time His wife helped him with the basic functions of daily living.  The Veteran stated that he had thoughts of suicide.  

Also, in January 2007, the Veteran was admitted to the VA hospital/psychiatric ward for suicidal depression for four days.  

In May 2007, the Veteran was provided a VA examination for mental disorders.  He arrived at the interview unshaven and wore dark glasses, which he refused to take off.  His shorts were dirty and his shirt had spots on it; he exuded a mild body odor.  The Veteran said that he was homeless.  The Veteran reported that he had been married and divorced twice, and married to his current third wife for the last two years.  However, they were in the process of divorcing.  The Veteran had feelings of frustration, poor concentration, and short-term memory.  The Veteran complained of having occasional auditory hallucinations of the telephone ringing or voices of old friends.  The Veteran rambled periodically and indicated that he was impulsive.  On mental status examination, the Veteran exhibited normal speech and fair eye contact.  Judgment was impaired by the Veteran's health problems.  Memory and concentration were mildly impaired due to not getting treatment.  The Veteran denied homicidal or suicidal ideation.  The examiner concluded that the Veteran did not display symptoms of depression and did not mention any physical limitations.  Although the veteran was not diagnosable on Axis I with a specific mental health problem, he nevertheless was not functioning well.  A GAF score of 60-65 was assigned.  

In a September 2007 letter, the Veteran's VA psychiatrist, Dr. C.A., noted that he had been treating the Veteran for major depressive disorder.  The Veteran's depression was manifested by depressed mood, irritability, memory problems, insomnia, and fairly frequent crying spells.  These symptoms continued despite aggressive treatment.  The Veteran remained unemployed because his depressive symptoms interfered with his employability.  

In August 2010, the Veteran was provided a VA examination.  During the examination, the Veteran's mood was expansive.  He giggled throughout the interview, but spontaneously cried a couple of times.  The Veteran was tangential and displayed poor concentration.  The Veteran complained that he was unable to sleep at night and had a poor appetite.  He was unemployed for the past six years.  The Veteran contacted his family on a regular basis and went to church.  On a daily basis, the Veteran ran errands, did chores, or watched television.  The Veteran smoked marijuana monthly.  On mental status examination, it was noted that the Veteran was casually dressed with good hygiene and grooming.  He was generally friendly, but became sad at times.  No suicidal or homicidal ideations were present.  There were no short-term or long-term memory problems.  His judgment was fair.  Based on the foregoing, the Veteran was diagnosed with bipolar II disorder at Axis I.  His GAF score was 54.  The Veteran was also considered incompetent for VA purposes because he neglected to pay his bills.  

In September 2013, the Veteran was afforded a VA examination.  The Veteran demonstrated symptoms of depressed mood, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions recent events, disturbances of motivation and mood).  The Veteran reported periods of uncontrollable crying, being down and sad, and just wanting to isolate himself.  He reported sleep problems, regular fatigue, and self-medication through marijuana.  The Veteran reported that his day was spent helping his roommate raise children, cooking, and cleaning around the home.  He enjoyed the company of visitors who came by.  He also played games on the computer and watched television.  During the examination, the Veteran demonstrated a mild expansive mood.  The examiner noted that the Veteran had a history of financial and housing problems.   The Veteran was diagnosed with bipolar II disorder at Axis I.  The Veteran was assigned a GAF score of 54.  

In September 2014, the Veteran was treated at an outpatient treatment center.  The psychiatrist noted that the Veteran had a history of depression, for which he was taking medicine.  The Veteran was irritable, worried, and lacked motivation.  The psychiatrist diagnosed the Veteran with major depressive disorder, cannabis/alcohol dependence, and sleep apnea at Axis I.  The psychiatrist noted the Veteran's financial difficulties as well.  The Veteran's GAF score was 45.  The psychiatrist increased the Veteran's medicine dosage.  

In January 2015, the Veteran was afforded a VA examination.  The Veteran had been divorced three times and his mother was the only living parent.  He had not had a long-term relationship since the divorce.  The Veteran had a history of alcohol dependence and marijuana use.  The examiner noted that the Veteran had symptoms which consisted of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), circumstantial, circumlocutory or stereotyped speech, and disturbances of motivation and mood.  The Veteran's social and occupational productivity was determined to be reduced due to his mental diagnosis.  The examiner noted that since the Veteran had been consistently diagnosed with major depressive disorder by his treating psychiatrist, Dr. M.G., the prior diagnosis of bipolar II disorder at the September 2013 VA examination would be continued.   

The Board finds that the Veteran is entitled to a rating of 70 percent for his depressive disorder.  The evidence shows social and occupational impairment that more closely approximates deficiencies in most areas, to include work, school, family relations, and mood.  A review of the VA examination reports of record shows that the Veteran has not been employed since around 2004 due to his depressive disorder.  The Veteran has had a long history of depression with difficulties such as mood swings, sleep impairment, and financial and marriage troubles.  For example, during the Veteran's August 2010 VA examination, the Veteran had fits of laughter and then would start crying suddenly.  At times, the Veteran would not shave or wash for days due to his depression.  The Board notes that at one point, the Veteran was homeless.  Additionally, the Veteran had thoughts of suicide, which resulted in his hospitalization for four days in January 2007.  Based on the foregoing, the Board finds that the Veteran's symptoms more closely approximate deficiencies in most areas for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016). 

A 100 percent evaluation, however, is not for assignment.  The evidence of record does not support symptoms of total social and occupational impairment.  Although the Veteran has had suicidal thoughts, he has not been deemed to be in persistent danger of hurting himself or others.  Also, although the Veteran has not been employed since 2004, he is still capable of performing his daily activities when he does not have periods of depression.  It has also not been shown that the Veteran has gross impairment in thought processes or communication.  Although he has difficulty in maintaining long-term relationships, he still keeps in contact with his family.  The Veteran has been noted to only have mild memory problems.  He does not have persistent delusions or hallucinations, and he is not shown to have engaged in grossly inappropriate behavior.

Finally, the Veteran's GAF scores for this period do not mandate the assignment of a 100 percent or higher evaluation, as they contemplate moderate symptoms, which is adequately reflected in the 70 percent evaluation.  When considering all the other symptoms of record, the Board finds that even with his reports of suicidal ideations, the Veteran's symptoms most closely approximate a 70 percent evaluation.  See 38 C.F.R. § 4.130 (2016), Diagnostic Code 9434.  

The Board has also considered the statements of the Veteran regarding the severity of his depressive disorder, and acknowledges that he is competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (2016); 38 C.F.R. § 3.159(a)(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected depressive disorder.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's depressive disorder symptoms have been consistent with the 70 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's depressive disorder symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 70 percent rating that is now assigned for the entire period here on appeal is appropriate. 

In short, although the Veteran's depressive disorder is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a higher 100 percent rating have not been shown.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating of 70 percent, for the entire period on appeal, for the service-connected depressive disorder is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


